Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
This supplemental Notice of Allowability is to correct the record since the 3/3/2022 NOA incorrectly stated that the certified copy was received. The 12/22/2021 REF.OTHER did not satisfy the requirement in 37 CFR 1.55(g) for a certified copy because it was a copy of the certified copy. See MPEP 215, II. 
 	Note that upon noticing that the access code was provided in an inconspicuous manner in the 3 pages REM filed 12/22/2021, the Office was subsequently able to retrieve the priority document and that Pubs will inform applicant that the priority document was received after payment of the issue fee. 
 	Additionally, note that the form PTO/SB/39 only grants the USPTO the authority to provide a participating foreign office access to a U.S. priority application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762